Case 3:19-cv-18686-MAS-TJB Document 105 Filed 05/06/21 Page 1 of 1 PagelD: 1616

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRISTOL-MYERS SQUIBB COMPANY,

Plaintiff,
Civil Action No. 19-18686 (MAS) (TJB)

v.
DR. REDDY’S LABORATORIES, LTD.,

and DR. REDDY’S LABORATIORIES, ORDER
INC.,

Defendants.

 

 

This matter comes before the Court upon Plaintiff Bristol-Myers Squibb Co.’s (“Plaintiff’)
Letter Motion to Strike Defendants Dr. Reddy’s Laboratories, Ltd., and Dr. Reddy’s Laboratdries,
Inc.’s (collectively, ‘“Defendants”) proposed claim construction including the word
“characteristic.” (ECF No. 80.) Defendants filed correspondence opposing the Letter Motion (ECF
No. 81), and Plaintiff replied (ECF No. 85). The Court has carefully considered the parties’
submissions and heard oral argument on April 13, 2021. (ECF No. 102.) For the reasons set forth
in the accompanying Memorandum Opinion, and good cause shown,

IT ES on the 6th day of May 2021, ORDERED that:

l. Plaintiff's Motion to Strike Defendants’ proposed clatm construction including the

term “characteristic” is granted.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
